Per curiam.
These two disciplinary proceedings stem from Besse’s failure to handle legal matters entrusted to him by two separate clients after having accepted a fee to do so; from Besse’s failure to communicate with the two clients after accepting the fees; and from Besse’s failure to refund either of the fees he accepted. The two clients filed complaints with the State Bar of Georgia, which subsequently instituted these proceedings. During the State Bar’s investigations of these complaints, Besse failed to respond to notices of the complaints.
This court appointed the same special master to conduct both of these disciplinary proceedings. Regarding both proceedings, the special master found that Besse had violated Standards 22, 23, 44 and 68 of State Bar Rule 4-102; that the existence of multiple disciplinary proceedings, as well as Besse’s failure to cooperate in the proceedings, constituted aggravating circumstances justifying disbarment; and that Besse had demonstrated he was not qualified to handle problems entrusted to a lawyer by the public. In both disciplinary proceedings, the special master recommended that Besse be disbarred.
The Review Panel of the State Disciplinary Board approved the recommendations of the special master in both proceedings, and recommended to this court that Besse be disbarred from the practice of law.
Having reviewed the record in both disciplinary proceedings, we hereby adopt the recommendation of the Review Panel. Accordingly, we disbar Besse from the practice of law.

Disbarred.


All the Justices concur.